Citation Nr: 0623380	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  98-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder, to include as secondary to the veteran's service-
connected hypothyroidism.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from October 1988 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The Board denied the veteran's claim in a December 2004 
decision.  

The veteran subsequently appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in December 2005, the Court granted a joint motion to 
vacate and remand this matter back to the Board.  

Also, the Board is aware that the veteran's claims for 
increased ratings for hypothyroidism were remanded in the 
December 2004 Board decision and remain pending at the RO 
level.  No action will be taken on these claims at the 
present time.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In the December 2004 decision, the Board denied the veteran's 
claim for service connection for a psychiatric disorder on 
the basis that the veteran was seeking a separate rating for 
this disorder, apart from her hypothyroidism.  The Board 
noted that a separate evaluation would constitute pyramiding 
under 38 C.F.R. § 4.14 and accordingly denied the claim.  

However, in the December 2005 joint motion for remand, the 
veteran and the Secretary of Veterans Affairs (Secretary) 
asserted that the Board's determination that a separate 
rating was not warranted, in view of 38 C.F.R. § 4.14, was 
premature.  The veteran and the Secretary thus found 
inadequate reasons and bases in the Board's decision and 
determined that a remand was necessary.  

Given this action, the Board finds that the most appropriate 
course of action is to have the veteran examined to ascertain 
whether she has a chronic psychiatric disorder that was 
incurred or aggravated as secondary to her hypothyroidism, as 
opposed to a transitory type of depressive episode.  

The Board notes that this matter was not conclusively 
addressed in the report of her July 2004 VA psychiatric 
examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding her claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the etiology, nature, and extent of her 
claimed psychiatric disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to a current and 
chronic disorder.  If no such disorder is 
present, the examiner should so state.  
If a diagnosis is made, however, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that such disorder was 
caused or permanently worsened as a 
result of the veteran's hypothyroidism.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim for 
service connection for a psychiatric 
disorder, to include as secondary to her 
service-connected hypothyroidism, should 
be readjudicated.  If the determination 
remains adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

